Citation Nr: 1412078	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-39 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1983 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2008 rating decision issued by the Regional Office (RO) in Augusta, Maine.  The claim was subsequently transferred to the Indianapolis, Indiana RO. 

In October 2009, the Veteran requested an RO hearing, which was scheduled for December 2009.  However, in December 2009, the Veteran asked that his hearing date be changed.  In April 2010, notice of the rescheduled May 2010 RO hearing was sent to the Veteran's last known address.  However, the Veteran failed to appear.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a March 2014 appellate brief.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus as due to in-service noise exposure; however, a remand is required for further development.  An October 2012 VA examination showed hearing loss according to 38 C.F.R. § 3.385, however, the examiner there stated that she believed the audiometric results were invalid because they were due to middle ear fluid, a treatable condition.  The examiner recommended that the Veteran first be treated for the middle ear fluid and then be retested prior to rendering a decision on his service connection claims.

The Veteran was provided with another VA examination in February 2013.  Similarly, the examiner there said that he could not provide an opinion without resorting to speculation because the Veteran still had fluid in his ears.  He echoed the previous examiner's recommendation that the Veteran have his ears treated before any testing was conducted.  There are no documents indicating that the RO attempted to schedule the Veteran for treatment of his middle ear fluid or reschedule him for an examination.  Further, it is not clear whether this may be a chronic or continuing disorder that cannot be cured.  The most recent reviewer suggested that the Veteran see an ear, nose, and throat (ENT) examiner.  Thus, after the Veteran's middle ear fluid is properly treated, if possible, another VA examination should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to clarify and identify any healthcare provider who treated him for hearing loss or tinnitus at any time since separation from active duty.  If he has seen an ENT specialist, that should be determined.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Schedule the Veteran for an ENT evaluation.  The claims folder should be available to the examiner for review in association with the examination.  The examiner should determine whether there is fluid in the Veteran's ears, and if so indicate whether it is a chronic disorder, or whether it could resolve with appropriate treatment.  If there is currently no fluid in the Veteran's ears that should be set forth.  If chronic the examiner is asked to comment on the etiology, to include the approximate date of onset, if it can be determined.

3.  After any additional records are associated with the claims file, and after the Veteran's middle ear fluid condition is improved such that audiological testing will be valid, schedule the Veteran for another VA examination and opinion to determine the nature and etiology of his hearing loss and tinnitus. The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. The examiner is to be provided access to the claims folder. The examiner must specify in the report that the claims file has been reviewed.  All indicated testing should be conducted.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  The examiner must then address the following issues:

(a) The examiner should determine whether the Veteran has any current hearing loss.  If hearing loss is found, the examiner should opine as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's hearing loss is directly related to in-service noise exposure.  For purposes of the opinion, the examiner should assume that the Veteran had some in-service noise exposure.  The examiner should also opine as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's hearing loss is related to any other aspect of service other than in-service noise exposure.  

(b) The examiner should then determine whether the Veteran has any current tinnitus.  If tinnitus is found, the examiner should opine as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's tinnitus is in any way related to service.  Again, for purposes of the opinion, the examiner should assume that the Veteran had in-service noise exposure.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5. After the development requested has been completed, the AMC/RO should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

6. After completing any additional development deemed necessary, readjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


